DETAILED ACTION
This is an office action on the merits in response to the communication filed on 3/09/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1 and 11 are amended.  Claims 1-20 are pending and are considered in this office action.


Response to Arguments/Comments
Examiner hereby decides to issue a second non-final.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There are no criteria from claims 1 and 11 that would make it apparent as to why “the second offer more closely corresponds to the first request than the third offer”, the claims do not provide any details of either the second offer or the third offer, the first request is only “to create a neural-network model”, so it is unclear as to how any type of correspondence to the request is being determined and as the “more closely” language is a relative term the inclusion of a relative term in this instance makes it even more unclear as to the scope of the limitation.  Clarification is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  


Claim 4, 10, 14, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claims 4, 10, and 20 are directed to a method,  which is within the four statutory categories (ie., a process). Claim 14 is drawn to a system which is within the four statutory categories (i.e. a machine).  Thus, dependent claims 4, 10, and 14  and independent claim 20 are directed to a statutory category of invention.  
However, claims 4, 10,  14, and 20 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The abstract idea of the independent claim is “receiving, from a device associated with a model user, a first request to create a neural- network model; receiving, from a device associated with a model provider, a first offer to train the neural- network model; determining that the first offer satisfies the first request; sending, to the device associated with the model provider, a second request to create the neural-network model using first encrypted training data; receiving, from the device associated with the model provider, the neural-network model; determining that the neural-network model satisfies a quality metric; and based at least in part on determining that the neural-network model satisfies the quality metric, sending, to the device associated with the model user, the neural-network model.” 

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers “receiving, from a device associated with a model user, a first request to create a neural- network model; receiving, from a device associated with a model provider, a first offer to train the neural- network model; determining that the first offer satisfies the first request; sending, to the device associated with the model provider, a second request to create the neural-network model using first encrypted training data; receiving, from the device associated with the model provider, the neural-network model; determining that the neural-network model satisfies a quality metric; and based at least in part on determining that the neural-network model satisfies the quality metric, sending, to the device associated with the model user, the neural-network model”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of them limitations of handling business relations or sale activities, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – “fundamental economic principles or practices” and “Commercial or legal interaction” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional positive elements such as “determining an amount of computing resources associated with creating the neural- network model;7 14423057.1Appl. No. 16/362,051Attorney Docket No.: VIA-001US04Amdt. dated March 9, 2022Reply to Office Action of December 14, 2021sending, to the model user, an indication of a payment associated with the amount of computing resources.” which amount to no more than insignificant extra-solution activity. (See MPEP 2106.05(g), which describes these activities as “Mere Data Gathering.”)    
	 The recited computing elements, i.e. the “a device” is recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components.
Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As explained above in Step 2A Prong 2, the additional claim elements represent insignificant extra-solution activity. Likewise, applicant is referred to the Step 2A, Prong 2 analysis for the descriptive limitations, generic computing elements. 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
	Claims 4, 10, and 14 each includes limitations also directed to the abstract idea, therefore would still fall into the same groupings of Certain Methods of Organizing Human Activity – commercial or legal interactions.  Also, these additional limitations amount to insignificant extra-solution activity as relating dealing with the transaction contract  that is a well-understood and conventional method often used in conjunction with these activities and fails to provide the necessary inventive step.  Because these limitations do not provide significantly more to the abstract idea(s) in question, they fail to further limit the claims upon which they depend sufficiently to render them patentable.
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the applicant’s Specification in para. [0024-0025].

The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that claims 4, 10, 14, and 20 do not amount to significantly more. (see MPEP 2106.05)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 & 11-13 are rejected under 35 U.S.C 103 as being obvious over Sarkar et al. (US20190095785A1; hereinafter: “Sarkar”) in view of Hasegawa (US20200082056A1; hereinafter “Hasegawa”) in view of Tseng et al. (US20200302292A1; hereinafter “Tseng”).

With respect to claim 1 & 11
Sarkar teaches the limitations of:
receiving, from a device associated with a model user, a first request to create a neural-network model ([0026], In an embodiment, when a client 102 sends a request to create a machine-learning model);
receiving, from a device associated with a data source, a first offer to provide first ([0020], a data source from which training data 112 is obtained,);
receiving, from a device associated with a model provider, a second offer to train the neural-network model ([0026], the computing resource service provider selects a particular type of machine-learning algorithm to use based on the attribute type of the target attribute (e.g., the attribute type of the correct answers supplied as part of the data source); see claim 3, The computer-implemented method of claim 1, wherein the machine-learning model comprises a neural network.)
determining that the first offer and the second offer satisfy the first request ([0027], In an embodiment, a machine-learning model is created using predefined options or custom options that are specifiable by a client.); 
receiving, from the device associated with the data source, the first ([0047], In an embodiment, the system partitions 504 the data source into two mutually exclusive subsets, a first subset being selected as training data to be used as part of a training process to create a machine-learning model and a second subset being selected as evaluation data that is used to evaluate the quality of various models that are generated.), 

Sarkar does not explicitly disclose, but Hasegawa teaches:
wherein the first encrypted training data is encrypted with a key provided by the model provider ([0209], When transmitting the test data and the dummy data, the first management apparatus 41 encrypts the test data and the dummy data using a combination of a unique key (serial number) of the machine, a key of the model (model ID), a random number, and the like so that only the user apparatus 42 as a requester can decrypt the test data and the dummy data.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hasegawa with the teaching of Sarkar as they relate to a system/method of collecting and analyzing data based on using machine-learning tool.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Sarkar offers the embodiment of using a machine-learning algorithm to train a machine-learning model that is created as part of a training process.  One of ordinary skill in the art at the time the invention was made would have recognized the use of machine-learning algorithm to train a machine-learning model as disclosed by Sarkar to the methods of encrypting the training data using an encryption key as taught by Hasegawa for the predicated result of an improved system of protecting the training data by means of encryption.

Sarkar in view of Hasegawa do not explicitly disclose, but Tseng teaches:
sending, to the device associated with the model provider, the first ([0013], In a second aspect this specification describes method for generating at least one neural network model. The method comprises based on determined one or more performance requirements, determining at least one set of hyperparameters, each set of hyperparameters defining a different neural network model, wherein the hyperparameters in each set include a number of layers for the neural network, a number of kernels in each of the layers and a number of orthogonal binary basis vectors which are to be used to implement the kernels in each layer. The method further comprises, for each set of hyperparameters: initializing a respective neural network based on the set of hyperparameters; training the neural network using training data, thereby to learn a set of plural coefficients for each kernel…,); 
receiving, from the device associated with the model provider, the neural-network model; determining that the neural-network model satisfies a quality metric; and based at least in part on determining that the neural-network model satisfies the quality metric, sending, to the device associated with the model user, the neural-network model ([0014], The method of the second aspect may comprise, for each of the trained neural networks: using validation data to determine whether the trained neural network satisfies the at least one constraint indicated by the one or more performance requirements; and in response to determining that the trained neural network satisfies the at least one constraint indicated by the one or more performance requirements, providing the hyperparameters and the learned coefficients for storage on a user device. The method may further comprise based on the one or more performance requirements, determining plural sets of hyperparameters, each set of hyperparameters defining a different neural network model, initializing and training the neural networks defined by each set of hyperparameters, and providing plural sets of hyperparameters and corresponding learned coefficients for storage on a user device, wherein each of sets of hyper parameters that are provided for storage on the user device defines a neural network that has been determined to satisfy the one or more performance requirements..)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tsang with the teaching of Sarkar/ Hasegawa as they relate to a system/method of collecting and analyzing data based on using machine-learning tool.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Sarkar offers the embodiment of using a machine-learning algorithm to train a machine-learning model that is created as part of a training process.  One of ordinary skill in the art at the time the invention was made would have recognized the use of machine-learning algorithm to train a machine-learning model as disclosed by Sarkar to the methods of performing inferencing of a neural network based on input data as taught by Tseng for the predicated result of an improved system of accurately inferencing a neural network model.

With respect to claim 2 & 12
The combination of Sarkar, Hasegawa, and Tseng teaches the limitations of claim 1 & 11 respectively.  Tseng further teaches: the first request comprises an indication of the quality metric ([0007], The one or more performance requirements may include one or more computational resource constraints associated with a device which is to execute the neural network and/or an indication of an acceptable accuracy for the neural network..)

With respect to claim 3 & 13
The combination of Sarkar, Hasegawa, and Tseng teaches the limitations of claim 1 & 11 respectively.  Sarkar further teaches: after determining that the first offer and the second offer satisfy the first request, sending, to the device associated with the model user, a third request to accept the first offer and the second offer; and prior to sending the second request, receiving, from the device associated with the model user, acceptance of the third request (see [0016], In an embodiment, the data analytics service supports a set of commands which a client of the service (e.g., the client computer system 102 illustrated in FIG. 1 or other services of a computing resource service provider), receive the commands as web API requests, and provide responses in acknowledgment of the requests.)

Claims 4 & 14 are rejected under 35 U.S.C 103 as being obvious over Sarkar et al. (US20190095785A1; hereinafter: “Sarkar”) Hasegawa (US20200082056A1; hereinafter “Hasegawa”) in view of Tseng et al. (US20200302292A1; hereinafter “Tseng”) in view of Chen et al. (US20190147430A1; hereinafter: “Chen”), and further in view of Johnson (US6941282B1; hereinafter: “Johnson”).
With respect to claim 4 & 14
The combination of Sarkar, Hasegawa, and Tseng teaches the limitations of claim 1 & 11 respectively.  The combination does not explicitly disclose, but Chen teaches: receiving, from the device associated with the model provider, a third request for payment for sending the neural-network model; (0025], CM subsystem 300 may be provided by any suitable credential manager that may manage any funding account on behalf of a customer and/or that may provide a customer with any suitable customer transaction credential that may be used to identify to a service provider an associated funding account from which funds may be transferred to an account of the service provider in exchange for any suitable goods and/or services of the service provider. CM subsystem 300 may include a payment network subsystem (e.g., a payment card association or a credit card association) and/or an issuing bank subsystem and/or any other suitable type of subsystem. A specific customer transaction credential that may be used during a service transaction with SP subsystem 200 may be associated with a specific funding account of a particular user with CM subsystem 300 (e.g., accounts for various types of payment cards may include credit cards, debit cards, charge cards, stored-value cards (e.g., transit cards), fleet cards, gift cards, and the like). Such a customer transaction credential may be provisioned on device 100 (e.g., as CM credential information of an applet on a secure credential component (e.g., NFC component, secure element, and/or the like) of device 100) by CM subsystem 300 and may later be used by device 100 as at least a portion of a service transaction order communicated to SP subsystem 200 for funding a transaction between a customer and SP subsystem 200 (e.g., to pay for a good or service of the SP of SP subsystem 200). Alternatively, such a customer transaction credential may be provided to a customer as a physical credential card or any suitable credential information that may be relayed by the customer to an SP (e.g., over the telephone or via manual entry into a web form), which may be used by the SP for funding a service transaction.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sarkar/ Hasegawa /Tseng with the teaching of Chen as they relate to a system/method of utilizing deep neural network analysis.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Sarkar offers the embodiment of using a machine-learning algorithm to train a machine-learning model that is created as part of a training process.  One of ordinary skill in the art at the time the invention was made would have recognized the use of machine-learning algorithm to train a machine-learning model as disclosed by Sarkar to the methods of customizing payment sessions with machine learning models as disclosed by Chen for the predicated result of an improved system of allowing payment of creating a neural network model.

The combination does not explicitly disclose, but Johnson teaches:
prior to sending the (see col.25 ln17 – ln 56.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sarkar/ Hasegawa /Tseng/Chen with the teaching of Johnson as they relate to a system/method of managing contingency-dependent payments.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Sarkar offers the embodiment of using a machine-learning algorithm to train a machine-learning model that is created as part of a training process.  One of ordinary skill in the art at the time the invention was made would have recognized the use of machine-learning algorithm to train a machine-learning model as disclosed by Sarkar to the methods of offing an escrow service for the payment of the neural network model as disclosed by Johnson for the predicated result of an improved system of allowing payment of creating a neural network model.




Claims 10 and 20 are rejected under 35 U.S.C 103 as being obvious over Sarkar et al. (US20190095785A1; hereinafter: “Sarkar”) Hasegawa (US20200082056A1; hereinafter “Hasegawa”) in view of Tseng et al. (US20200302292A1; hereinafter “Tseng”) in view of Lu et al. (US20190251441A1; hereinafter: “Lu”), and further in view of Wang et al. (US10713754B1; hereinafter “Wang”).
With respect to claim 10
The combination of Sarkar, Hasegawa, and Tseng teaches the limitations of claim 1.  The combination does not explicitly disclose, but Lu teaches: determining an amount of computing resources associated with creating the neural-network model; determining a payment associated with the amount of computing resources (see claim 1, determining a computation value for a first layer of the neural network, wherein the computation value for the first layer indicates a computational resource cost per channel associated with a plurality of channels included in the first layer; see also [0005], The cost metric for the convolution layer indicates a computational resource cost per channel for the channels included in the convolution layer. Because the cost metric indicates a computational resource cost per channel for the channel, the cost metric may be a computation value, or a resource value (or simply a value), for the channel. The cost metric of a layer may be a computation metric of a computational cost of the layer. The neural network is trained. Training the neural network includes, for each channel of the convolution layer, updating a channel-scaling coefficient based on the cost metric for the convolution layer.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lu with the teaching of Sarkar/ Hasegawa /Tseng as they relate to a system/method of collecting and analyzing data based on using machine-learning tool.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Sarkar offers the embodiment of using a machine-learning algorithm to train a machine-learning model that is created as part of a training process.  One of ordinary skill in the art at the time the invention was made would have recognized the use of machine-learning algorithm to train a machine-learning model as disclosed by Sarkar to the methods of determining the required computational resources (e.g., computation cycles, memory, and storage space) to compute with such neural networks as disclosed by Lu for the predicated result of improved systems and methods of a neural network model.

The combination does not explicitly disclose, but Wang teaches: sending, to the model user, an indication of the payment (see col.6 ln15-ln17, In such cases, the curation interface 208 operates to automatically make payments to such users for the use of their content.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Sarkar/ Hasegawa /Tseng as they relate to a system/method of collecting and analyzing data based on using machine-learning tool.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Sarkar offers the embodiment of using a machine-learning algorithm to train a machine-learning model that is created as part of a training process.  One of ordinary skill in the art at the time the invention was made would have recognized the use of machine-learning algorithm to train a machine-learning model as disclosed by Sarkar to the methods of determining a payment as disclosed by Wang for the predicated result of improved systems and methods of a neural network model.

With respect to claim 20
Sarkar teaches the limitations of:
receiving, from a device associated with a model user, a first request to create a neural-network model ([0026], In an embodiment, when a client 102 sends a request to create a machine-learning model);
receiving, from a device associated with a model provider, a first offer to train the neural-network model ([0020], a data source from which training data 112 is obtained,);
determining that the first offer satisfies the first request[0027], In an embodiment, a machine-learning model is created using predefined options or custom options that are specifiable by a client.); 

Sarkar does not explicitly disclose, but Wang teaches:
sending, to the model user, an indication of a payment associated with the amount of computing resources  (see col.6 ln15-ln17, In such cases, the curation interface 208 operates to automatically make payments to such users for the use of their content.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Sarkar as they relate to a system/method of collecting and analyzing data based on using machine-learning tool.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Sarkar offers the embodiment of using a machine-learning algorithm to train a machine-learning model that is created as part of a training process.  One of ordinary skill in the art at the time the invention was made would have recognized the use of machine-learning algorithm to train a machine-learning model as disclosed by Sarkar to the methods of determining a payment as disclosed by Wang for the predicated result of improved systems and methods of a neural network model.
Sarkar in view of Wang do not explicitly disclose, but Tseng teaches:
sending, to the device associated with the model provider, a second request to create the neural-network model using first ([0013], In a second aspect this specification describes method for generating at least one neural network model. The method comprises based on determined one or more performance requirements, determining at least one set of hyperparameters, each set of hyperparameters defining a different neural network model, wherein the hyperparameters in each set include a number of layers for the neural network, a number of kernels in each of the layers and a number of orthogonal binary basis vectors which are to be used to implement the kernels in each layer. The method further comprises, for each set of hyperparameters: initializing a respective neural network based on the set of hyperparameters; training the neural network using training data, thereby to learn a set of plural coefficients for each kernel…,); 
receiving, from the device associated with the model provider, the neural-network model; determining that the neural-network model satisfies a quality metric; and based at least in part on determining that the neural-network model satisfies the quality metric, sending, to the device associated with the model user, the neural-network model  ([0014], The method of the second aspect may comprise, for each of the trained neural networks: using validation data to determine whether the trained neural network satisfies the at least one constraint indicated by the one or more performance requirements; and in response to determining that the trained neural network satisfies the at least one constraint indicated by the one or more performance requirements, providing the hyperparameters and the learned coefficients for storage on a user device. The method may further comprise based on the one or more performance requirements, determining plural sets of hyperparameters, each set of hyperparameters defining a different neural network model, initializing and training the neural networks defined by each set of hyperparameters, and providing plural sets of hyperparameters and corresponding learned coefficients for storage on a user device, wherein each of sets of hyper parameters that are provided for storage on the user device defines a neural network that has been determined to satisfy the one or more performance requirements..)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tsang with the teaching of Sarkar/ Hasegawa as they relate to a system/method of collecting and analyzing data based on using machine-learning tool.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Sarkar offers the embodiment of using a machine-learning algorithm to train a machine-learning model that is created as part of a training process.  One of ordinary skill in the art at the time the invention was made would have recognized the use of machine-learning algorithm to train a machine-learning model as disclosed by Sarkar to the methods of performing inferencing of a neural network based on input data as taught by Tseng for the predicated result of an improved system of accurately inferencing a neural network model.

Sarkar in view of Wang in view of Tseng do not explicitly disclose, but Hasegawa teaches:
First encrypted training data ([0209], When transmitting the test data and the dummy data, the first management apparatus 41 encrypts the test data and the dummy data using a combination of a unique key (serial number) of the machine, a key of the model (model ID), a random number, and the like so that only the user apparatus 42 as a requester can decrypt the test data and the dummy data.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hasegawa with the teaching of Sarkar/Wang/Tseng as they relate to a system/method of collecting and analyzing data based on using machine-learning tool.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Sarkar offers the embodiment of using a machine-learning algorithm to train a machine-learning model that is created as part of a training process.  One of ordinary skill in the art at the time the invention was made would have recognized the use of machine-learning algorithm to train a machine-learning model as disclosed by Sarkar to the methods of encrypting the training data using an encryption key as taught by Hasegawa for the predicated result of an improved system of protecting the training data by means of encryption.

Sarkar in view of Wang in view of Tseng in view of Hasegawa do not explicitly disclose, but Lu teaches:
determining an amount of computing resources associated with creating the neural-network model  (see claim 1, determining a computation value for a first layer of the neural network, wherein the computation value for the first layer indicates a computational resource cost per channel associated with a plurality of channels included in the first layer; see also [0005], The cost metric for the convolution layer indicates a computational resource cost per channel for the channels included in the convolution layer. Because the cost metric indicates a computational resource cost per channel for the channel, the cost metric may be a computation value, or a resource value (or simply a value), for the channel. The cost metric of a layer may be a computation metric of a computational cost of the layer. The neural network is trained. Training the neural network includes, for each channel of the convolution layer, updating a channel-scaling coefficient based on the cost metric for the convolution layer.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sarkar/Tseng/Wang/ Hasegawa with the teaching of Lu as they relate to a system/method of utilizing deep neural network analysis.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Wang offers the embodiment of generating a trained neural network model be transmitted to remote client devices for execution.  One of ordinary skill in the art at the time the invention was made would have recognized the generation of a trained neural network model as disclosed by Wang to the methods of determining the required computational resources (e.g., computation cycles, memory, and storage space) to compute with such neural networks as disclosed by Lu for the predicated result of improved systems and methods of a neural network model.


Claims 5-7 & 15-17 are rejected under 35 U.S.C 103 as being obvious over Sarkar et al. (US20190095785A1; hereinafter: “Sarkar”) Hasegawa (US20200082056A1; hereinafter “Hasegawa”) in view of Tseng et al. (US20200302292A1; hereinafter “Tseng”), and further in view of Zhiyanov (US10565498B1; hereinafter: “Zhiyanov”).
With respect to claim 5 & 15
The combination of Sarkar, Hasegawa, and Tseng teaches the limitations of claim 1 & 11 respectively.  The combination does not explicitly disclose, but Zhiyanov teaches:
sending, to the device associated with the model user, computer instructions corresponding to the neural-network model (col.11 ln42-ln51, respective data structures or objects may be allocated in memory at one or more computing devices to represent neurons or nodes of each of the layers of the deep neural network model. Furthermore, portions of the memory may also be utilized to store program instructions representing the logic exercised to train and execute the model. In at least one embodiment, a neural networks library (similar to the Keras library) may be employed to implement portions or all of the deep neural network model 202.); sending, to the device associated with the model user, neural-network weights corresponding to the neural-network model; or sending, to the device associated with the model user, changes in the neural-network weights corresponding to the neural-network model (see col.7 ln53-ln67, In at least one embodiment, one or more pairs of subnetworks of the model may be organized in a mirrored architecture, which may also be referred to as a Siamese neural network architecture. In such a mirrored approach, during training, the weights and parameters of a given subnetwork of a mirrored pair may be learned based on a common shared objective function, such as a function which uses a cross-entropy metric between a predicted similarity score (e.g., a probability of a match between the two item descriptors of a record) and a match indicator label assigned to the corresponding training record. In at least one implementation, changes to the weight of one artificial neuron in one subnetwork of a mirrored pair of subnetworks may be replicated at the corresponding artificial neuron or node of the other subnetwork.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sarkar/ Hasegawa /Tseng with the teaching of Zhiyanov as they relate to a system/method of utilizing deep neural network analysis.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Sarkar offers the embodiment of using a machine-learning algorithm to train a machine-learning model that is created as part of a training process.  One of ordinary skill in the art at the time the invention was made would have recognized the use of machine-learning algorithm to train a machine-learning model as disclosed by Sarkar to the methods of generating similarity score for the various data set as taught by Zhiyanov for the predicated result of improved systems and methods for similarity analysis.

With respect to claim 6 & 16
The combination of Sarkar, Hasegawa, and Tseng teaches the limitations of claim 1 & 11 respectively.  The combination does not explicitly disclose, but Zhiyanov teaches:
receiving a third offer to train the neural-network model; and prior to sending the second request, determining that the second offer more closely corresponds to the first request than the third offer (see claim 6, obtaining an indication of a first data set comprising a plurality of training records, wherein a first training record of the first data set comprises (a) a first item descriptor comprising respective values of one or more attributes of a first item, (b) a second item descriptor comprising respective values of one or more attributes of a second item and (c) an indicator of a similarity between the first item and the second item, wherein at least one attribute of the first item comprises text; training, using the first data set, a neural network model to generate respective similarity scores with respect to pairs of item descriptors, wherein the neural network model comprises a token model in which a text token of a first attribute of a particular item descriptor of a first pair of item descriptors is represented by a plurality of features including a first feature indicating whether one or more attributes of the other item descriptor of the first pair include the text token; generating, using the trained neural network model, a particular similarity score corresponding to a source item descriptor and a target item descriptor; and storing the particular similarity score.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sarkar/ Hasegawa /Tseng with the teaching of Zhiyanov as they relate to a system/method of utilizing deep neural network analysis.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Sarkar offers the embodiment of using a machine-learning algorithm to train a machine-learning model that is created as part of a training process.  One of ordinary skill in the art at the time the invention was made would have recognized the use of machine-learning algorithm to train a machine-learning model as disclosed by Sarkar to the methods of comparing second offer more closely corresponds to the first request than the third offer as taught by Zhiyanov for the predicated result of improved systems and methods for similarity analysis.

With respect to claim 7 & 17
The combination of Sarkar, Hasegawa, and Tseng teaches the limitations of claim 1 & 11 respectively.  The combination does not explicitly disclose, but Zhiyanov teaches: determining that the first offer corresponds to a first amount of input data; determining that the first request includes a threshold amount of input data; determining that the first amount of input data is less than the threshold amount; and based at least in part on determining that the first amount of input data is less than the threshold amount, sending, to the device associated with a second data source, a request for second encrypted input data (see col.12 ln6-ln40, In the depicted embodiment, values of at least four categories of attributes may be available with respect to various items. Unique item identifier attributes 302 may include UPCs, GTINs, EANs and the like, but the identifiers may not necessarily be provided as independent attributes—instead, for example, they may be mentioned or nested inside other attributes such as natural-language titles or descriptions. Identifiers which uniquely identify a given item may be referred to as “strong” identifiers in some embodiments. Structured attributes 304 may represent classes of attributes which can take on limited values—e.g., values within a numerical range (such as weights) or an enumerated set of categorical values such as colors. Structured attributes may be domain-specific in some cases, e.g., some items such as rental cars may be specified as belonging to a set of less than ten classes such as “economy”, “standard” and the like, or food-related items may be describe using flavors selected from a set of flavors, while in other cases a structured attribute may be generic. Structured attributes may be present in un-normalized form in various embodiments—e.g., in one item descriptor, the string “12pk” may be used to indicate a 12-pack, while in another item descriptor for the same underlying item, the string “One dozen” may be used. Values of structured attributes may also be embedded within other attributes, such as unstructured descriptive attributes 306 in some embodiments. Unstructured attributes 306 may comprise arbitrary sequences of text (words, numbers, alphanumeric tokens, punctuation and the like) in various embodiments, with few or no rules imposed on the text. Deep neural network models of the kind described herein may be especially useful when item descriptors comprise unstructured attributes in various embodiments. As indicated by element 320 of FIG. 3, some or all of the attribute values available to a similarity analyzer may be noisy or incomplete in different embodiments.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sarkar/ Hasegawa /Tseng with the teaching of Zhiyanov as they relate to a system/method of utilizing deep neural network analysis.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Sarkar offers the embodiment of using a machine-learning algorithm to train a machine-learning model that is created as part of a training process.  One of ordinary skill in the art at the time the invention was made would have recognized the use of machine-learning algorithm to train a machine-learning model as disclosed by Sarkar to the methods of determining that the first amount of input data being less than the threshold amount as taught by Zhiyanov for the predicated result of improved systems and methods for similarity analysis.

Claims 8 & 18 are rejected under 35 U.S.C 103 as being obvious over Sarkar et al. (US20190095785A1; hereinafter: “Sarkar”) Hasegawa (US20200082056A1; hereinafter “Hasegawa”) in view of Tseng et al. (US20200302292A1; hereinafter “Tseng”) in view of Gupta et al. (US20170372201A1; hereinafter: “Gupta”), and further in view of Schneider et al. (US20180349740; hereinafter: “Schneider”).
With respect to claim 8 & 18
The combination of Sarkar, Hasegawa, and Tseng teaches the limitations of claim 1 & 11 respectively.  The combination does not explicitly disclose, but Gupta teaches: receiving, at a secure data processor, the first encrypted training data ([0060], Algorithm 2 step 7m Alice updates its weight; see also [0059] & [0098] each Alice sequentially in turn updates receives encrypted weights and encrypted biases from the previous Alice);
receiving, at the secure data processor from a device associated with a second data source, second encrypted training data ([0060], Algorithm 2 step 7m Alice updates its weight; see also [0059] & [0098] each Alice sequentially in turn updates receives encrypted weights and encrypted biases from the previous Alice);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sarkar/ Hasegawa /Tseng with the teaching of Gupta as they relate to a system/method of utilizing deep neural network analysis.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Sarkar offers the embodiment of using a machine-learning algorithm to train a machine-learning model that is created as part of a training process.  One of ordinary skill in the art at the time the invention was made would have recognized the use of machine-learning algorithm to train a machine-learning model as disclosed by Sarkar to the methods of using encrypted training data as taught by Gupta for the predicated result of improved systems and methods of more secured system.

The combination of Sarkar, Hasegawa, Tseng, and Gupta does not explicitly disclose, but Schneider teaches:
determining, using the secure data processor, encrypted summation training data by summing the first 
encrypted training data and the second encrypted training data and sending, by the secure data processor, the encrypted summation training data to the device associated with the model provider
 ([0104-0109], teaches training a computational model using additively homographic encryption operations.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sarkar/ Hasegawa /Tseng /Gupta with the teaching of Gupta as they relate to a system/method of utilizing deep neural network analysis.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Sarkar offers the embodiment of using a machine-learning algorithm to train a machine-learning model that is created as part of a training process.  One of ordinary skill in the art at the time the invention was made would have recognized the use of machine-learning algorithm to train a machine-learning model as disclosed by Sarkar to the methods of using homomorphic encryption in the model training as taught by Schneider for leveraging the processing power and scalability of cloud providers while preserving the privacy of customer data.

Claims 9 & 19 are rejected under 35 U.S.C 103 as being obvious over Sarkar et al. (US20190095785A1; hereinafter: “Sarkar”) Hasegawa (US20200082056A1; hereinafter “Hasegawa”) in view of Tseng et al. (US20200302292A1; hereinafter “Tseng”), and further in view of Rotem et al. (US10699190B1; hereinafter: “Rotem”).
With respect to claim 9 & 19
The combination of Sarkar, Hasegawa, and Tseng teaches the limitations of claim 1 & 11 respectively.  The combination does not explicitly disclose, but Rotem  teaches: determining, by the model provider, output data based at least in part on operating the neural-network model using the encrypted training data (see col.6 ln3 – ln8, In some examples, neural network 300 may receive an input 302, produce an output 332, and then compare output 332 to an expected output 334. In some embodiments, a loss function 336 may calculate the difference between output 332 and expected output 334.); and determining, by the device associated with the model provider, a change in the neural-network based at least in part on the output data (see col.10 ln61- col.11 ln3, In addition, one or more of the modules described herein may transform data, physical devices, and/or representations of physical devices from one form to another. For example, one or more of the modules recited herein may receive neural network training data to be transformed, transform the neural network training data by calculating updated weights, output a result of the transformation to update the neural network, use the result of the transformation to create a delta update, and store the result of the transformation to create a delta update for transmission.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sarkar/ Hasegawa /Tseng with the teaching of Rotem as they relate to a system/method of utilizing deep neural network analysis.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Sarkar offers the embodiment of using a machine-learning algorithm to train a machine-learning model that is created as part of a training process.  One of ordinary skill in the art at the time the invention was made would have recognized the use of machine-learning algorithm to train a machine-learning model to the methods of determining the outputs as taught by Rotem for the predicated result of improved systems and methods updating the neural networks.

Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/           Examiner, Art Unit 3685                                                                                                                                                           5/7/2022